DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 34-35, 39-40, 43, 48, 50, 52, 54, 56, 58, 60, 62, 64-66, 68, 70, 75-76 are currently pending and have been examined on their merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-40 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 refers to “a third cell culture” in line 2 of the claim. This renders the claims indefinite because it is not clear if this is the same culture as step (d) in claim 34 or from which stage of the process this third culture is generated.
Claim 40 refer to “a fourth culture medium” that produces a “third cell culture” in lines 2-3 of the claims. This renders the claims indefinite because it is not clear what relation there is between the third cell culture of these claims and those cell cultures recited in claim 34.
Because claim 43 depends from indefinite claim 40 and does not clarify the point of confusion, it must also be rejected under 35 U.S.C. 112, second paragraph.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 34, 35, 48, 50, 52, 54, 56, 58, 60, 62, 64-66, 68, 70, 76 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory W. Hiller (US 2009/0042253-from IDS filed 06/12/2020) in view of Heidmann et al (WO 2002/050251-from IDS filed 06/12/2020).
Regarding claim 34, Hiller teaches the use of perfusion to enhance protein production of fed-batch cell culture in bioreactors (Title and abstract). Hiller teaches growing cells in a cell culture to a first critical level, perfusing the cell culture by replacing spent medium with fresh and retaining at least some portion of the cells, growing the cells to a second critical level and then initiating a polypeptide production phase (page 11 claim 1). Cells indicated as suitable and desired for use include recombinant cells (page 4 para 50), specifically recombinant CHO cells for recombinant expression of polypeptides (pages 4-5 para 51). The method includes the use of bioreactors for the culturing of the cells and include a production bioreactor (pages 3-4 para 43) and a perfusion bioreactor (page 3 para 38).
Subsequent to the forming of the initial cell culture, cells are grown to a first critical level (this is interpreted as a batch culture since the cells are cultured in medium and perfusion has not yet started) (page 5 para 54). The first critical level is reached at a cell density of about 2 million cells per milliliter (page 5 para 54). When the cells reach the first critical level, the perfusion process is initiated (page 5 para 55). Perfusing a cell culture comprises replacing spent medium and cell waste with fresh medium (second culture medium) and retained cells are exposed (disposed) to the fresh culture medium (page 5 para 55). The cells are perfused until the cell culture reaches a second critical level at a cell density of about 10 million cells per milliliter (page 6 para 65) anda protein production phase is initiated (page 7 para 67). A fed-batch cell culture follows a period of perfusion and involves exposing (disposing) the cells to more nutrient feeds (third culture medium) (page 7 para 69).
Hiller teaches that protein products can be captured for purification during the filtration performed during the perfusion process (page 5 para 55-57). Hiller teaches removal of cell culture medium from the production bioreactor to monitor recombinant protein production (page 7 para 71). Soluble forms of the polypeptide can be purified from the conditioned media (page 7 para 73).
Hiller is silent to the initial cell density of the perfusion culture and the production culture.
Heidmann et al teach that it is standard practice with mammalian cell cultures to use inoculation densities of 0.5 to 1 million cells/mL (page 1 last line to page 2 line 1, page 6 last two lines). Heidmann et al teach methods for seed-train expansion of mammalian cells, specifically CHO cells (page 6).
One of ordinary skill in the art would have been motivated to use an inoculation density of about 0.5 to 1 million cells/mL in the method of Hiller because Heidmann et al teach that this is standard practice with mammalian cell cultures. One of ordinary skill in the art would have had a reasonable expectation of success because both Heidmann et al and Hiller were culturing CHO cells for the production of recombinant proteins.
Regarding claim 35, Hiller does not teach thawing a frozen cell bank and disposing a volume of the thawed cell bank into the first culture medium.
Heidmann et al teach that a new seed train expansion begins from a 1-2 mL cryovial (master working cell bank MWCB) and that the cells are thawed prior to their first culture (page 1 Background).
One of ordinary skill in the art would have been motivated to use thawed cells from a cell bank in the first culture medium of Hiller because Heidmann et al teach that this is a suitable source for cells to be used for the production of recombinant proteins. One of ordinary skill in the art would have had a reasonable expectation of success Hiller teaches that cell lines can be used in his method, including any eukaryotic cell that is capable of expressing the polypeptide of interest, including those from commercial sources (page 4 para 51-page 5 para 51) and because both Heidmann et al and Hiller were culturing CHO cells for the production of recombinant proteins.
Regarding claims 48, 50, 52, 54, 56, 58, 60 and 62, Hiller teaches that the volume of a large- scale cell culture production bioreactor may be at least 10 L or 500 Liters or 12,000 Liters or more or any intermediate volume (page 4 para 43). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05)
One of ordinary skill in the art would have been motivated to include a production cell culture in a volume range of at least 10 L to 12,000 Liters or more in the method of Hiller because Hiller suggests that the production bioreactor volume is at least this large.
Regarding claim 64, Hiller teaches that various filtration device setups may be used with their method including tangential flow filtration devices as these are known to one skilled in the art as are other form of cell retention devices that may be used (page 5 para 55). One of ordinary skill in the art would have been motivated with a reasonable expectation of success to use an alternating tangential flow filtration device in the method of Hiller because it is a type of tangential flow filtration device which Hiller suggests are suitable for use in their method.
Regarding claims 65-66, 68 and 70, Applicant has defined “steady state production cell density” as a target concentration of viable cells in a culture medium that is maintained during perfusion culturing over time.
Hiller teaches that during the perfusion culture that the second critical level (target concentration of viable cells) is about 10 million cells per milliliter (page 6 para 65). Therefore 10% of this target cell concentration would be 1 million cells per milliliter, which is what Heidmann et al teach is a suitable inoculation cell density (page 1 last line to page 2 line 1, page 6 last two lines).
Hiller teaches that the second critical level of cells (target cell concentration) is reached at about day 2 to about day 7 of the cell culture (page 6 para 65) which falls within Applicant’s claimed range of days.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05)
Regarding claim 76, Hiller teaches formulating the isolated recombinant proteins for therapeutic use as a pharmaceutical agent (page 8 para 76-77).
Therefore the combined teachings of Hiller and Heidmann et al render obvious Applicant's invention as claimed.

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Gregory W. Hiller (US 2009/0042253-from IDS filed 06/12/2020) in view of Heidmann et al (WO 2002/050251-from IDS filed 06/12/2020) as applied to claims 34, 35, 48, 50, 52, 54, 56, 58, 60, 62, 64-66, 68, 70, 76 above, and further in view of Genzel et al (Vaccine, published 02/2014).
Regarding claim 65, Hiller teaches that various filtration device setups may be used with their method including tangential flow filtration devices as these are known to one skilled in the art as are other form of cell retention devices that may be used (page 5 para 55). 
Hiller does not specify an alternating tangential flow filtration device.
Genzel teach the use of an alternating tangential flow filtration device (ATF device) for use with the perfusion of recombinant cells for the production of a recombinant protein (abstract, pages 2770-2771). Genzel teach that ATF perfusion provided cell-specific virus yields that could be kept stable and cell-specific virus titers could even be increased (page 2780 Conclusion).
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to use an alternating tangential flow filtration device in the method of Hiller because it is a type of tangential flow filtration device which Hiller suggests are suitable for use in their method and because Genzel teach that it is a beneficial device to use when producing recombinant proteins. One of ordinary skill in the art would have had a reasonable expectation of success because Genzel teach that ATF perfusion provided cell-specific virus yields that could be kept stable and cell-specific virus titers could even be increased (page 2780 Conclusion).
Therefore the combined teachings of Hiller, Heidmann et al and Genzel et al render obvious Applicant's invention as claimed.



Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory W. Hiller (US 2009/0042253-from IDS filed 06/12/2020) in view of Heidmann et al (WO 2002/050251-from IDS filed 06/12/2020) as applied to claims 34, 35, 48, 50, 52, 54, 56, 58, 60, 62, 64-66, 68, 70, 76 above, and further in view of Ransohoff et al (WO 2012/078677-from IDS filed 06/12/2020).
Regarding claim 75, The combined teachings of Hiller and Heidmann et al render obvious Applicant's invention as described above, Hiller teaches wherein the purification of the polypeptide from the culture supernatant (culture medium) is carried out by various processes known in the art (page 7 para 73 to page 8 para 75).
Hiller does not specifically describe wherein the isolation of the recombinant protein is performed using an integrated and continuous process from the final production process steps.
Ransohoff et al is directed to the development of continuous processing technology for the purification of biopharmaceuticals and biological products such as monoclonal antibodies, protein therapeutics, and vaccines" (see the Abstract), using multi column chromatography as shown in Fig 10A which undergoes a purification cycle of loading sample, washing, eluting protein of interest, cleaning and equilibration regenerating the column to be used in next cycle of purification, continuously, while one or more of the other column(s) undergoes the same cycle as noted above but in different stages; in turn, allows purification of protein without stopping each purification cycle; wherein the preferred purification system of Ransohoff et al. is also described in claims 12- 30 (see pages 47-52). An Integrated circuit approach to fluid control in continuous chromatography is indicated as a preferred element (page 3 lines 12-16).
Therefore, one of ordinary skill in the art would have been motivated to include an integrated and continuous process for the purification of the protein product in Hiller because Ransohoff et al indicate that such technology is advantageous and beneficial for the isolation of protein products for increasing manufacturing productivity and efficiency in the biopharmaceutical industry (page 3). One of ordinary skill in the art would have had a reasonable expectation of success because Hiller indicates that those protein purification methods known in the art, including chromatography, are suitable for use with their protein production method (pages 7-8).
Therefore the combined teachings of Hiller, Heidmann et al and Ransohoff et al render obvious Applicant's invention as claimed.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 34-35, 39-40, 43, 48, 50, 52, 54, 56, 58, 60, 62, 64-66, 68, 70, 75-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,570,367 in view of Genzel et al (Vaccine, published 02/2014) and Ransohoff et al (WO 2012/078677-from IDS filed 06/12/2020).

 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are also drawn to a method of producing a recombinant protein from recombinant cells using batch culturing and perfusion culturing and harvesting the recombinant protein and thus render obvious the current claims.
The patent claims do not include an alternating tangential flow device or wherein the isolating is performed using an integrated and continuous process, however Genzel et al and Ransohoff teach and suggest these limitations as beneficial and desirable for the manufacture of proteins as described above and thus they would be obvious additions as the skilled artisan would be motivated by the improved product that they provide.
Therefore the combined teachings of the patent claims, Ransohoff et al and Genzel et al render obvious the current claims.



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632